Citation Nr: 9901656	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine, currently evaluated at 40 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to January 
1989.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, NC (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran believes that his back disability is more severe 
than currently evaluated.  He contends that his pain and 
related symptomatology has worsened during the past few 
years.  Reference is made to the evidence of record in 
support of this contention.  Therefore, a favorable 
determination has been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
evaluation of 60 percent for degenerative joint disease with 
degenerative disc disease of the lumbosacral spine.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans degenerative joint disease with 
degenerative disc disease of the lumbosacral spine is 
productive of pronounced disability with persistent symptoms.

3.  The veterans degenerative joint disease with 
degenerative disc disease of the lumbosacral spine is not 
characterized by a vertebral fracture or by complete bony 
fixation (ankylosis) of the spine.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for degenerative 
joint disease with degenerative disc disease of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veterans service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  See 
38 C.F.R. § 4.45 (1998).  

In July 1989, the RO granted the veteran service connection 
for degenerative joint disease of the lumbosacral spine and 
awarded him a 40 percent disability evaluation.  The RO made 
this determination based upon service medical records and a 
VA examination.  Service medical records show that the 
veteran sustained a low back injury in 1963.  The veteran was 
hospitalized subsequent to the injury and continued to 
receive substantial treatment for chronic low back pain for 
the remainder of his time in service.  In July 1980, x-ray 
reports revealed disc space narrowing at L5-S1 with 
associated degenerative change and osteophyte formation.  
Medical Board proceedings conducted in June 1988 diagnosed 
the veteran with degenerative L5-S1 intervertebral disc 
disease and degenerative lumbosacral joint disease.  At a VA 
examination in June 1989, the veteran reported a 25 year 
history of back pain and pain radiating down both legs.  
Forward flexion was measured to 45 degrees and extension, 
lateral bending, and lateral rotation to 0 degrees.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the lumbosacral spine.

VA outpatient records indicate that an x-ray of the lumbar 
spine was performed in March 1991.  The results verified L5-
S1 disc space narrowing with associated bone sclerosis and 
endplate osteophytes.  A small superior L5 osteophyte was 
also present.  The radiologists impression was osseous and 
disc degenerative change at L5-S1.

VA outpatient records from October 1991 disclose that the 
veteran was seen for complaints of constant low back pain 
with intermittent sciatica into the left leg.  The physician 
noted tenderness over the lumbosacral region and pain with 
range of motion, and referred the veteran for an orthopedic 
consultation.  Upon examination, the physician found midline 
lower lumbar tenderness and range of motion diminished by 50 
percent in all directions.  Accompanying x-rays showed 
advanced degenerative disc disease at the L5-S1 level with 
traction spurs and some facet joint arthritis at L5-S1.  The 
physicians impression was chronic low back pain with 
intermittent sciatica due to a combination of advanced 
degenerative disc disease with moderate degenerative joint 
disease and chronic ligamentous instability of the lumbar 
spine.  Treatment recommendations included use of a TENS 
unit, wearing a corset, and taking pain medication.

The veteran underwent another VA examination in November 
1991.  He presented with a history of worsening low back pain 
which radiated down both lower extremities.  He described the 
pain as constant and as becoming more severe with any 
activity.  The examiner observed tenderness to palpation over 
the lumbosacral spine.  Range of motion was noted at flexion 
to 60 degrees and extension and lateral bending to 20 
degrees.  X-ray findings were narrowing at the L4-L5 and L5-
S1 levels, with marginal spurring compatible with disc 
pathology.  The examiners impression was chronic low back 
pain with no radicular symptoms.

Treatment records from February 1992 indicate that the 
veteran continued to use a TENS unit, pain medication, and a 
corset.  A CT scan performed at the time revealed 
degenerative joint disease and degenerative disc disease with 
some bulging of annulus at L4-L5 and L5-S1.  An orthopedics 
clinic report from June 1993 notes the physicians impression 
of the veterans disability as degenerative disc disease of 
the lumbar spine.  The veteran returned in July 1993, 
complaining of increasing low back pain and radiation into 
the lower extremities.  Tenderness was noted over the 
lumbosacral area and range of motion was found to be within 
normal limits with pain at the end ranges.  In August 1993, 
the veteran was receiving treatment twice a week to alleviate 
his back pain.  Treatment consisted of hotpack, ultrasound 
and pelvic traction.  The treatment was described as 
providing the veteran with temporary relief and his 
rehabilitation potential was characterized as poor.

An x-ray performed in June 1995 showed moderate degenerative 
joint disease involving the lower lumbar segment, 
particularly the lumbosacral junction.  An increase in the 
disocogenic osseous degenerative changes since the previous 
x-ray was noted.  In November 1995, the veteran presented 
with complaints of constant, increasing low back pain, 
radiating down both legs.  He said that the pain would awaken 
him at night. The physician made no definite neurological 
findings and found no spasm.  However, he noted tenderness to 
palpation over the low back, buttocks, hips, and legs and 
increased pain with extension of the knee and plantar flexion 
of the feet.

In a statement dated October 1996, the veteran claimed that 
he experienced constant pain and even normal positions, such 
as sitting, standing, and bending, caused excruciating pain.  
He found it very difficult to get out of bed or to arise from 
a sitting position.  The veteran appeared at a hearing before 
the RO in April 1997.  He testified that he had to go to the 
emergency room twice due to back pain, that he used the TENS 
unit every night, and that the worst pain would travel into 
the calf of the left leg.  He also said that excruciating 
pain would stop him from moving into different positions.  He 
described weekly spasms during which he could not move his 
lower back because the muscles seemed to lock up.

Outpatient records from February 1997 indicate that the 
veteran continued to be treated for his back disability and 
assessed with degenerative joint disease of the lumbosacral 
spine.  The veteran underwent another VA examination in May 
1997.  The radiology report concerning the lumbosacral spine 
showed moderate disc space narrowing and marginal osteophyte 
formation at L2-L3 and L4-L5, as well as vacuum disc 
phenomenon and trace degenerative retrolisthesis at L4 and 
L5.  Severe disc space narrowing was present at L5-S1 with 
subchondral sclerosis, marginal osteophyte formation and 
pronounced degenerative changes at the facet joints.

The veteran provided a history of constant pain in the lower 
back, which radiated down the legs, and occasional 
paresthesia in the left leg.  He used a cane to walk, as well 
as a corset and Tens unit for alleviation of pain.  He said 
that he could not stand more than 10 minutes, that he could 
not walk more than 1 to 2 blocks, and that he avoided bending 
and stooping due to pain.  The examiner found range of motion 
for forward flexion to 20 degrees, lateral bending to 10 
degrees, and extension to 10 degrees.  The examiner noted a 
normal neurological, sensory, and motor exam but did find 
some mild paraspinal spasm in the right and left lower lumbar 
spine.  The examiner diagnosed the veteran with degenerative 
disc disease of the lumbosacral spine.

The veteran appeared for a hearing before the Board in August 
1998.  The veteran testified that he had pain daily and that 
virtually any type of movement caused pain.  He described his 
symptoms as worsening over the past two years and stated that 
he could not pick up objects, that he could not sit or stand 
for very long, and that he could not drive more than 30 
minutes.  His pain was worse in the mornings and he had 
difficulty getting out of bed.  He also stated that his back 
locks up and that his right leg becomes numb.  He worked as a 
teaching assistant but could no longer drive a schoolbus.  He 
had lost approximately 7 days per year of work due to his 
back.

The veterans degenerative joint disease with degenerative 
disc disease of the lumbosacral spine was originally awarded 
a 40 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998) for severe limitation of 
motion of the lumbar spine.  Under the rating schedule, the 
maximum evaluation for lumbar limitation of motion is 40 
percent.  For an increased evaluation to 60 percent, the 
veterans back disability must be rated as intervertebral 
disc syndrome and must be pronounced with persistent symptoms 
consistent with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).  When a veterans disability is rated under 
Diagnostic Code 5293, the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1998) should also be considered.  See Johnson v. Brown, 
9 Vet.App. 7 (1996); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998).

The Board finds that the evidence supports an evaluation of 
60 percent for degenerative joint disease with degenerative 
disc disease of the lumbosacral spine.  The veteran was first 
diagnosed with disc disease while in service.  This 
disability, as well as the degenerative joint disease, 
continued to progress over the years.  A  review of the 
pertinent medical evidence reflects that the veterans lumbar 
spine disability eventually produced symptoms, such as 
paraspinal spasm, and sciatica and paresthesia of the left 
leg, consistent with sciatic neuropathy.  The orthopedic 
examination in October 1991 found intermittent sciatica due 
to degenerative joint and disc disease and the VA examination 
in May 1997 found paraspinal spasms.  Moreover, the most 
recent VA examination described the veterans range of motion 
as being extremely limited.  The Board finds that the 
veterans statements regarding the constancy of his low back 
pain, the occurrence of spasms, and related symptomatology 
are credible and supported by the objective medical evidence.  
Therefore, the record shows the increased severity necessary 
for the next higher evaluation and the veterans claim must 
be granted. 

Higher evaluations for back disabilities are provided for 
residuals of vertebral fractures and for complete bony 
fixation (ankylosis) of the spine.  However, the veterans 
back disability has never been shown to be characterized as a 
fracture or ankylosis.  As such, an evaluation in excess of 
60 percent is not shown to be warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
lumbar back disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 60 percent for degenerative joint 
disease with degenerative disc disease of the lumbosacral 
spine is granted. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
